                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION


JENNIFER BERRY, individually and
On behalf of all others similarly situated                                    PLAINTIFF

V.                                        4:19CV0006 JM

RAZORS EDGE PIZZA, INC.                                                       DEFENDANT



                                    ORDER OF DISMISSAL

       The Court has been notified that the parties have reached a settlement. The Complaint and

all claims against the Defendant are hereby dismissed with prejudice. The Court retains complete

jurisdiction for 30 days to resolve issues related to the settlement if necessary. The trial scheduled

for February 3, 2020 is cancelled. The Clerk is directed to close the case.

       IT IS SO ORDERED this 15th day of January, 2020.




                                               James M. Moody, Jr.
                                               United States District Judge
